 



Exhibit 10.1
EXHIBIT A
FORM OF VOTING AGREEMENT
     THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of
October 30, 2006 by and between Merck & Co., Inc., a New Jersey corporation
(“Acquiror”), and the undersigned securityholder (“Stockholder”) of Sirna
Therapeutics, Inc., a Delaware corporation (“Sirna”).
RECITALS:
     A. Acquiror, Sirna and Merger Sub (as defined below) are concurrently
entering into an Agreement and Plan of Merger (the “Merger Agreement”), which
provides for the merger (the “Merger”) of Spinnaker Acquisition Corp., a
Delaware corporation and a wholly owned subsidiary of Acquiror (“Merger Sub”),
with and into Sirna, pursuant to which all outstanding capital stock of Sirna
will be converted into the right to receive the consideration set forth in the
Merger Agreement.
     B. Stockholder is the beneficial owner (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of such number
of shares of the outstanding capital stock of Sirna, and such number of shares
of capital stock of Sirna issuable upon the exercise of outstanding options and
warrants, as set forth on the signature page hereof.
     C. As an inducement and a condition to entering into the Merger Agreement
by Acquiror, Acquiror has requested that Stockholder agree, and Stockholder has
agreed (in Stockholder’s capacity as such, and not in any other capacity,
including as a director or officer of Sirna, as applicable), to enter into this
Agreement in order to facilitate the consummation of the Merger.
     NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. For the purposes of this Agreement, capitalized terms that
are used but not defined herein shall have the respective meanings ascribed
thereto in the Merger Agreement.
          (a) “Expiration Date” shall mean the earliest to occur of (i) the date
and time as the Merger Agreement shall have been validly terminated according to
its terms and (ii) the date and time as the Merger shall become effective in
accordance with the terms and conditions set forth in the Merger Agreement.
          (b) “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, trust, unincorporated
organization or other entity.
          (c) “Shares” shall mean: (i) all securities of Sirna (including all
shares of capital stock of Sirna and all options, warrants and other rights to
acquire shares of capital stock of Sirna)

 



--------------------------------------------------------------------------------



 



owned by Stockholder as of the date of this Agreement, and (ii) all additional
securities of Sirna (including all additional shares of capital stock of Sirna
and all additional options, warrants and other rights to acquire shares of
capital stock of Sirna) which Stockholder acquires beneficial ownership during
the period commencing with the execution and delivery of this Agreement until
the Expiration Date.
          (d) “Transfer” shall mean, with respect to any security, the direct or
indirect assignment, sale, transfer, tender, pledge, hypothecation, or the gift,
placement in trust, or other disposition of such security (excluding transfers
by testamentary or intestate succession or otherwise by operation of law) or any
right, title or interest therein (including, but not limited to, any right or
power to vote to which the holder thereof may be entitled, whether such right or
power is granted by proxy or otherwise), or the record or beneficial ownership
thereof, the offer to make such a sale, transfer, or other disposition, and each
agreement, arrangement or understanding, whether or not in writing, to effect
any of the foregoing; provided, however, the exercise of any Warrant shall not
be deemed to constitute the Transfer of such Warrant or the underlying Shares.
     2. Restriction on Transfer, Proxies and Non-Interference. At all times
during the period commencing with the execution and delivery of this Agreement
and continuing until the Expiration Date, Stockholder shall not, directly or
indirectly, (A) cause or permit the Transfer of any of the Shares to be effected
or enter into any contract, option or other agreement with respect to, or
consent to, a Transfer of, any of the Shares or Stockholder’s voting or economic
interest therein, (B) grant any proxies or powers of attorney with respect to
any of the Shares, deposit any of the Shares into a voting trust or enter into a
voting agreement or other similar commitment or arrangement with respect to any
of the Shares in contravention of the obligations of Stockholder under this
Agreement, (C) request that Sirna register the Transfer in contravention of this
Agreement of any certificate or uncertificated interest representing any of the
Shares or (D) permit any such Shares to be, or become subject to, any pledges,
liens, preemptive rights, security interests, claims, charges or other
encumbrances or arrangements (each, an “Encumbrance”).
     3. Agreement to Vote Shares. During the period commencing on the date
hereof and continuing until the Expiration Date, at every meeting of
stockholders of Sirna called with respect to any of the following, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of stockholders of Sirna with respect to any of the following,
Stockholder shall vote, to the extent not voted by the Person(s) appointed as
proxies under Section 4, or shall cause the record holder of any Shares on the
applicable record date to appear (in Person or by proxy) and vote the Shares
entitled to vote thereon:
          (a) in favor of adoption and approval of the Merger Agreement and the
Merger contemplated thereby, including each other action, agreement and
transaction contemplated by or in furtherance of the Merger Agreement, the
Merger and this Agreement;
          (b) against approval of any proposal made in opposition to, or in
competition with, consummation of the Merger and the transactions contemplated
by the Merger Agreement;
          (c) except as otherwise agreed to in writing in advance by Acquiror,
against any other action, proposal, transaction or agreement that would compete
with or serve to interfere with, delay, discourage, adversely affect or inhibit
the timely consummation of the Merger; and

-2-



--------------------------------------------------------------------------------



 



          (d) against any Acquisition Proposal (other than the Acquisition
Proposal contemplated by the Merger Agreement).
     4. Irrevocable Proxy. Stockholder hereby irrevocably and unconditionally
revokes any and all previous proxies granted with respect to the Shares. By
entering into this Agreement, Stockholder hereby irrevocably and unconditionally
grants a proxy appointing Richard Kender and John Mustillo of Acquiror as such
Stockholder’s attorneys-in-fact and proxies, with full power of substitution,
for and in such Stockholder’s name, to vote, express, consent or dissent, or
otherwise to utilize such voting power solely as specifically set forth in
Section 3 as to the matters specified in Section 3. The proxy granted by
Stockholder pursuant to this Section 4 is coupled with an interest and is
irrevocable and is granted in consideration of Acquiror entering into this
Agreement and incurring certain related fees and expenses. Notwithstanding the
foregoing, the proxy granted by Stockholder shall be revoked upon termination of
this Agreement in accordance with its terms. Such irrevocable proxy is executed
and intended to be irrevocable in accordance with Section 212(e) of the General
Corporation Law of the State of Delaware (the “DGCL”). Acquiror covenants and
agrees that Richard Kender and John Mustillo of Acquiror shall attend any
stockholder meeting called with respect to the matters in Section 3 either in
person or by proxy, and shall vote all the Shares as contemplated by Section 3
at any such meeting, including any adjournment or postponement thereof.
     5. No Solicitations. From the date hereof until the Expiration Date,
Stockholder agrees neither Stockholder nor any of its Affiliates (it being
agreed that the Company and its Subsidiaries shall not be considered Affiliates
of Stockholder for purposes of this Section 5), officers or directors shall, and
Stockholder shall not permit the employees, agents or representatives, including
any investment banker, attorney, consultant or accountant of the Stockholder or
any of its Affiliates on its behalf to, take any action prohibited by
Section 7.2 or Section 7.3 of the Merger Agreement (assuming, for purposes of
this Section 5, that Stockholder is a “Representative” of the Company as defined
in the Merger Agreement).
     6. Alternative Transaction Payment.
     (a) If (i) the Merger Agreement shall have been terminated (A) by Sirna
pursuant to Section 9.3(a) thereof or Acquiror pursuant to Section 9.4(a) or
(b) thereof or (B) by Sirna or Acquiror pursuant to Section 9.2(a) or 9.2(b)
thereof, and, in either case, a proposal for an Alternative Transaction shall
have been made public and not been withdrawn prior to the time of the
Stockholders’ Meeting (or at any adjournment thereof) and (ii) Sirna enters into
a definitive agreement with respect to an Alternative Transaction within twelve
(12) months after the termination of the Merger Agreement or an Alternative
Transaction is consummated within twelve (12) months after the date of such
termination, then Stockholder shall pay to Acquiror, within two business days
after receipt, an amount equal to 50% of the Profit (as defined in Section 6(d)
below), if any, (x) received by Stockholder or (y) that would have received by
Stockholder as a result of Shares held by Stockholder on the date hereof in
connection with consummation of such Alternative Transaction. Any payment to
Acquiror hereunder shall be made in the same form as the consideration received
from such transaction (and, if the consideration so received was in more than
one form, then in the same proportion as the forms of consideration so
received).
     (b) If Acquiror shall have increased the Merger Consideration to an amount
per share greater than $13.00 and the Merger shall have been consummated, then
each Stockholder shall pay

-3-



--------------------------------------------------------------------------------



 



to Acquiror, within two business days after receipt, an amount equal to 50% of
the Profit received by such Stockholder in connection with consummation of the
Merger. Any payment to Acquiror hereunder shall be made in the same form as the
consideration received from the Merger (and, if the consideration so received
was in more than one form, then in the same proportion as the forms of
consideration so received).
     (c) Any payment to be made hereunder on account of Profit (i) received in
cash, shall be paid by wire transfer of same day funds to an account designated
by Acquiror and (ii) received in the form of securities or other property, shall
be paid through delivery to Acquiror of the securities or property, suitably
endorsed for transfer free and clear of all liens, charges, encumbrances, voting
agreements, and commitments of every kind (other than those imposed by, through
or under the Alternative Transaction or as required by law).
     (d) (i) For purposes of this Section 6, “Profit” of a Stockholder in
connection with the consummation of an Alternative Transaction (or, in the case
of Section 6(b) above, the Merger) shall equal the aggregate consideration that
such Stockholder received or would have received as a result of the Shares held
by such Stockholder on the date hereof, directly or indirectly, as a result of
such consummation, valuing any non-cash consideration (including any residual
interest in Sirna or any successor whether represented by shares of Sirna Common
Stock or other securities of Sirna or any successor to the extent that Sirna has
engaged in a spin-off, recapitalization or similar transaction) at its fair
market value as of the date of consummation less the amount of the aggregate
consideration Stockholder received or would have received as a result of
consummation of the Merger (assuming Merger Consideration equal to $13.00 in
cash). Stockholder expressly agrees that Stockholder’s obligations to Acquiror
under this Section 6 are personal obligations of Stockholder and that
Stockholder’s obligation to pay Profit to Parent under this Section 6 shall not
be affected as a result of any Transfer of the Shares following the Expiration
Date. Stockholder waives any right to any cross-claim against a future holder of
the Shares in response to a claim by Parent for Profit pursuant to this
Section 6.
               (ii) The fair market value of any non-cash consideration
consisting of (A) securities listed on a national securities exchange or traded
on the Nasdaq National Market of The Nasdaq Stock Market, Inc. (“Nasdaq National
Market”) shall be equal to the average of the closing price per share of such
security as reported on such exchange or Nasdaq National Market for each of the
five (5) trading days prior to the date of determination, provided that such
securities are not subject by law or agreement with Acquiror to any transfer
restrictions and such securities do not represent in the aggregate 10% or more
of the outstanding securities of the same class of securities of which such
securities are a part; and (B) consideration which is other than cash or
securities of the type specified in subclause (A) above shall be the amount a
reasonable, willing seller would pay a reasonable, willing buyer, taking into
account the nature and terms of such property. In the event of a dispute as to
the fair market value of such property, such disputed amounts shall be
determined, which determination shall be binding on all parties to this
Agreement and shall be made by a nationally recognized independent banking firm
mutually agreed upon by the parties, within ten (10) business days of the event
requiring selection of such investment banking firm; provided, however, that if
Acquiror and the Stockholder are unable to agree within two (2) business days
after the date of such event as to the investment banking firm, then Acquiror,
on the one hand, and the Stockholder, on the other hand, shall each select one
firm, and those firms shall select a third investment banking firm, which third
firm shall make a determination; provided further, that the fees

-4-



--------------------------------------------------------------------------------



 



and expenses of such investment banking firm shall be borne by the Stockholder.
The determination of the investment banking firm shall be binding upon the
parties hereto.
               (iii) In the event that Sirna shall declare and pay a stock or
extraordinary dividend or other distribution, or effect a stock split, reverse
stock split, reclassification, reorganization, recapitalization, combination or
other like changes with respect to the shares of Sirna Common Stock, the
calculations set forth in this Section 6 shall be adjusted to reflect fully such
dividend, distribution, stock split, reverse stock split, reclassification,
reorganization, recapitalization or combination (including any residual interest
in Sirna or any successor whether represented by the shares of Sirna Common
Stock or other securities of Sirna or any successor to the extent that Sirna has
engaged in a spin-off, recapitalization or similar transaction) and shall be
considered in determining the Profit as provided in this Section 6.
     7. Representations and Warranties and Agreements of Stockholder.
Stockholder hereby represents and warrants to Acquiror that, as of the date
hereof and at all times until the Expiration Date:
          (a) Stockholder is the beneficial owner of all of the Shares set forth
on the signature page of this Agreement. Stockholder has sole voting power and
sole power of disposition with respect to all of the Shares set forth on the
signature page hereof, with no limitations, qualifications or restrictions on
such rights, subject to applicable federal securities laws and the terms of this
Agreement; provided, however, Stockholder is affiliated with a number of funds,
entities and individuals that form part of [fund]1, and one or more of such
other related funds, entities or individuals may also be deemed to beneficially
own, solely from an economic perspective, a portion or all of such Shares.
Stockholder does not beneficially own any securities of Sirna other than the
Shares set forth on the signature page of this Agreement, as supplemented from
time to time pursuant to Section 11 hereof.
          (b) Stockholder acknowledges and agrees that all Warrants held by it
or its Affiliates will, immediately after the Merger (to the extent not
exercised prior thereto), only be exercisable for cash as and to the extent
provided in such Warrants.
          (c) The Shares are free and clear of any Encumbrances or other
encumbrances of any kind or nature.
          (d) Stockholder has the legal capacity, power and authority to enter
into and perform all of Stockholder’s obligations under this Agreement. The
execution, delivery and performance of this Agreement by Stockholder will not
violate or breach, and will not give rise to any violation or breach of,
Stockholder’s certificate of formation or limited liability company agreement or
other organizational documents (if Stockholder is not an individual), or any
law, court order, contract, instrument, arrangement or agreement by which such
Stockholder is a party or is subject, including, without limitation, any voting
agreement or voting trust. This Agreement has been duly and validly executed and
delivered by Stockholder and constitutes a valid and binding agreement of
Stockholder, enforceable against Stockholder in accordance with its terms,
subject to general
 

1   Include name of applicable fund group.

-5-



--------------------------------------------------------------------------------



 



principles of equity and as may be limited by bankruptcy, insolvency, moratorium
or similar laws affecting creditors’ rights generally.
          (e) The execution and delivery of this Agreement by Stockholder does
not, and, to the best of Stockholder’s knowledge, the performance by Stockholder
of his, her or its obligations hereunder will not, require Stockholder to obtain
any consent, approval, authorization or permit of, or to make any filing with or
notification to, any Governmental Entity, other than required filings under
Section 13 of the Exchange Act.
          (f) Each Stockholder will, in its capacity as a beneficial owner of
the Shares, (i) use all reasonable efforts to cooperate with Sirna and Acquiror
in connection with the Merger, (ii) provide any information reasonably requested
by Sirna or Acquiror that Stockholder is legally and contractually permitted to
provide for any regulatory application or filing made or approval sought for the
Merger and (iii) make all filings required by Stockholder to be made with all
third parties and Governmental Entities necessary for the consummation of the
transactions contemplated by this Agreement and the Merger Agreement and other
documents in connection with the Merger.
     8. Representations and Warranties of Acquiror. Acquiror hereby represents
and warrants to the Stockholder that, as of the date hereof, Acquiror has the
legal capacity, power and authority to enter into and perform all of its
obligations under this Agreement. The execution, delivery and performance of
this Agreement by Acquiror will not violate or breach, and will not give rise to
any violation or breach of, its certificate of incorporation or any law, court
order, contract, instrument, arrangement or agreement by which such Acquiror is
a party or is subject. This Agreement has been duly and validly executed and
delivered by Acquiror and constitutes a valid and binding agreement of Acquiror,
enforceable against Acquiror in accordance with its terms, subject to general
principles of equity and as may be limited by bankruptcy, insolvency, moratorium
or similar laws affecting creditors’ rights generally.
     9. Consent. Stockholder consents and authorizes Acquiror and Sirna to
publish and disclose in the Proxy Materials (including all documents filed with
the SEC in connection therewith) its identity and ownership of the Shares and
the nature of its commitments, arrangements and understandings under this
Agreement.
     10. No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Acquiror any direct or indirect ownership or incidence of
ownership of or with respect to any Shares. Except as provided in this
Agreement, all rights, ownership and economic benefits relating to the Shares
shall remain vested in and belong to Stockholder.
     11. Stockholder Notification of Acquisition of Additional Shares. At all
times during the period commencing with the execution and delivery of this
Agreement and continuing until the Expiration Date, Stockholder shall promptly
notify Acquiror of the number of any additional Shares and the number and type
of any other voting securities of Sirna acquired by Stockholder, if any, after
the date hereof.
     12. Directors and Officers. Notwithstanding anything in this Agreement to
the contrary, if Stockholder or any affiliate thereof is a director or officer
of Sirna, nothing contained in this Agreement shall prohibit such director or
officer from (i) acting in his/her capacity as such or from

-6-



--------------------------------------------------------------------------------



 



taking such action as a director or officer of Sirna that may be required on the
part of such Person as a director or officer of Sirna, including, without
limitation, acting in compliance with Sections 7.2 and 7.3 of the Merger
Agreement, but only to the extent that Sirna is permitted to take such actions
under the aforementioned Sections or (ii) complying with such director or
officer’s fiduciary duties under applicable law (in the context of, and in the
manner permitted by, Sections 7.2 and 7.3 of the Merger Agreement).
     13. Termination. Except as otherwise provided in this Section 13, this
Agreement shall terminate and be of no further force or effect as of the
Expiration Date. Notwithstanding anything to the contrary contained herein, the
provisions of Section 6 and Section 15 shall survive the expiration or sooner
termination of this Agreement.
     14. Appraisal Rights. Stockholder irrevocably waives and agrees not to
exercise any rights (including, without limitation, under Section 262 of the
DGCL) to demand appraisal of any of the Shares which may arise with respect to
the Merger.
     15. Miscellaneous.
          (a) Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.
          (b) Certain Events. This Agreement and the obligations hereunder shall
attach to all of the Shares and shall be binding upon any Person to whom legal
or beneficial ownership of any of the Shares shall pass, whether by operation of
law or otherwise.
          (c) Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties.
          (d) Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.
          (e) Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, facsimile
or by overnight courier:
If to Aquiror:
Merck & Co., Inc.
One Merck Drive
P.O. Box 100, WS3A-65
Whitehouse Station, NJ 08889-0100
Attention: Office of the Secretary
Facsimile: (908) 735-1246
with a copy, which will not constitute notice, to:

-7-



--------------------------------------------------------------------------------



 



Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attention: David N. Shine/Brian T. Mangino
Facsimile: (212) 859-4000
If to Stockholder, to the address for notice set forth on the signature page
hereof.
with a copy, which will not constitute notice, to:
O’Melveny & Myers LLP
2765 Sand Hill Road
Menlo Park, California 94025
Attention: Sam Zucker
Facsimile: (650) 473-2601
or to such other persons or addresses as may be designated in writing by the
Person to receive such notice as provided above. Any notice, request,
instruction or other document given as provided above shall be deemed given to
the receiving party upon actual receipt, if delivered personally; three
(3) business days after deposit in the mail, if sent by registered or certified
mail; upon confirmation of successful transmission if sent by facsimile; or on
the next business day after deposit with an internationally recognized overnight
courier, if sent by such a courier.
          (f) Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable the remaining provisions hereof, shall, subject to the
following sentence, remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to either party. Upon such determination, the parties shall negotiate in
good faith in an effort to agree upon such a suitable and equitable provision to
effect the original intent of the parties.
          (g) No Waiver. At any time prior to the Effective Time, the parties
hereto may, to the extent legally allowed, waive compliance with any of the
obligations contained herein. Any agreement on the part of a party hereto to any
such waiver shall be valid only if set forth in a written instrument signed on
behalf of such party, but such waiver or failure to insist on strict compliance
with an obligation contained herein shall not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure.
          (h) Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware, without regard to any
applicable conflicts of law rules.
          (i) Enforcement of Agreement. The parties hereto agree that
irreparable damage would occur in the event that the provisions of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be

-8-



--------------------------------------------------------------------------------



 



entitled to seek, without the posting of a bond, an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions thereof in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.
          (j) Counterparts; Signatures. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. This Agreement may be executed and delivered by
facsimile transmission.
          (k) Expenses. Whether or not the Merger is consummated, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such expense. The Acquiror will not object if Sirna reimburses up to
$10,000 of Stockholder’s incurred legal fees and expenses in connection with
this Agreement and related matters.
[SIGNATURE PAGE FOLLOWS]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed, or caused this Voting
Agreement to be executed by a duly authorized officer, as of the date first
written above.

                      MERCK & CO., INC.       STOCKHOLDER:    
 
                   
By:
          By:        
 
                   
 
  Signature of Authorized Signatory           Signature    
 
                   
Name:
          Name:        
 
                   
 
                   
Title:
          Title:        
 
                   
 
                                     
 
                                                  Print Address    
 
                                Shares beneficially owned:    
 
                                                     shares of Sirna Common
Stock    
 
                                                     shares of Sirna Common
Stock issuable upon the exercise of outstanding options, warrants or other
rights    

-10-